Citation Nr: 0310098	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  02-02 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for  tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
March 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  He 
subsequently perfected timely appeals regarding each of those 
issues.  During that stage of the appeal, the RO issued a 
Statement of the Case (SOC) in January 2002.

In June 2001, the veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the veteran's VA claims folder.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
establishes that a bilateral hearing loss disability was not 
incurred in or aggravated by service.

2.  There is an approximate balance of positive and negative 
evidence as to whether tinnitus was incurred in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2002).

2.  Giving the veteran the benefit of the doubt, service 
connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's DD 214, Armed Forces of the United States 
Report of Transfer or Discharge, reveals that he served in 
the Republic of Vietnam from April 1969 to April 1970, and 
that his military occupational specialty (MOS) was as a 
communications center specialist.

The veteran's service medical records are negative for any 
complaints or findings regarding hearing loss or tinnitus.  
In a report of medical examination completed for separation 
in January 1972, audiometric testing revealed pure tone 
thresholds, in decibels, to be as follows:




HERTZ


500
1000
2000
4000
RIGHT
0
0
0
0
LEFT
0
0
0
0

In a report of medical history also completed for separation 
in January 1972, the veteran reported no history of hearing 
loss.

In August 2000, the veteran filed a formal claim of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  He noted in his claims form that he had served 
as a combat delivery soldier in Vietnam.

In a letter dated in November 2000, the RO requested that the 
veteran submit evidence showing that he had currently 
diagnosed disabilities, that he had received treatment for 
those disabilities since his separation from service, and 
that his claimed disabilities were incurred in or aggravated 
by service.  The RO advised the veteran that, if he completed 
the enclosed authorization forms, VA would obtain any records 
that he identified on his behalf.  The RO noted that he 
should complete such a form in regard to M., an audiologist 
whom he had identified on his claim form.

In a November 2000 letter, the veteran reported that he was 
first exposed to loud noises during basic training, and that 
no effort was made to ensure that he wore ear protection.  He 
explained that he was then exposed to more loud noises in 
Vietnam when he fired his weapon and when he was very close 
to artillery and mortar fire.  He also explained that, after 
returning from Vietnam, he was stationed at a communications 
center at Ft. Meade, and that he worked near two long walls 
of loud teletype transmitting and receiving devices.  The 
veteran indicated that the machines were so loud that people 
there had to scream at each other to communicate.  He noted 
that he began to experience hearing loss in service and that 
it had grown steadily worse over the years.

The veteran subsequently submitted a completed authorization 
in regard to M., the private audiologist whom he had 
previously identified.  However, in this form, the veteran 
explained that he had visited that audiologist on only one 
occasion, in November 1994.  In support of his claim, he 
enclosed the report of his November 1994 examination.  The 
report contains the uninterpreted results of his evaluation, 
as well as M.'s conclusion that the veteran had moderate high 
frequency sensorineural hearing loss in the right ear, and 
moderately severe high frequency sensorineural hearing loss 
in the left ear.

The veteran also submitted a December 2000 statement from a 
friend he had known since before entering the military.  This 
friend explained that the veteran did not experiencing 
hearing problems before service, but that he noticed the 
veteran was having difficulties after returning from service.  
In another statement dated in December 2000, a business 
partner of the veteran explained that he had known the 
veteran since 1973 and that he had been experiencing 
progressively worsening hearing loss since that time.  In 
addition, the veteran also submitted the uninterpreted 
results of a December 2000 audiological evaluation.

In June 2001, the veteran was examined at the VA outpatient 
clinic in Mobile, Alabama.  He reported experiencing a 
gradual deterioration of his hearing sensitivity since his 
return from Vietnam.  He indicated that he was exposed to 
gunfire and artillery in service, and that he often had 
ringing in his ears after such exposure.  The veteran 
reported that he currently experienced constant bilateral 
tinnitus, which he described as a high-pitched ringing sound.  
The audiologist noted that his audiogram results showed 
normal hearing sensitivity from 250 Hertz to 750 Hertz, with 
mild sloping-to-severe sensorineural hearing loss from 1000 
Hertz to 8000 Hertz.  The audiologist concluded that these 
results were consistent with noise-induced hearing loss, 
probably further complicated by presbycusis.  

In the August 2001 rating decision, the RO denied entitlement 
to service connection for bilateral hearing loss and 
tinnitus.  As explained in the Introduction herein, the 
veteran subsequently appealed that decision.

During his June 2002 personal hearing, the veteran reiterated 
his contention that he had bilateral hearing loss and 
tinnitus due to exposure to loud noises during service.  He 
indicated that there were numerous incidents in which he was 
exposed to gunfire from M-14 and M-16 rifles.  In particular, 
he noted that he had been required to travel often to deliver 
equipment, and that they would often fire rounds from their 
weapons during these trips.  He also described a number of 
other situations in service in which he was exposed to loud 
noises.

Thereafter, the Board determined that additional evidentiary 
development was necessary.  In particular, the Board 
determined that the veteran should undergo an additional 
audiological evaluation to determine the nature and extent of 
his claimed bilateral hearing loss and tinnitus.  The Board 
also found that audiologist should interpret the results of 
audiological evaluations conducted in November 1994, December 
2000, and June 2001, and include those interpretations in a 
report.  It was also determined that he should undergo an 
examination by an ear, nose, and throat (ENT) specialist in 
order to determine the etiology of his claimed hearing loss 
and tinnitus.

In December 2002, the veteran underwent a VA audiological 
evaluation.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
60
70
75
LEFT
30
45
60
75
80

The examiner noted an average hearing loss of 63 decibels in 
the right ear and 65 decibels in the left ear.  Speech 
audiometry reportedly revealed speech recognition ability of 
74 percent in the right ear and 66 percent in the left ear.  
The audiologist concluded that the veteran had bilateral 
sensorineural hearing loss consistent with his reported 
history of military noise exposure; and bilateral constant 
subjective tinnitus, also consistent with his reported 
history of military noise exposure.

In a separate report signed in January 2003, the VA 
audiologist indicated that she had reviewed the reports of 
audiological evaluations conducted in September 1968, January 
1972, November 1994, December 2000, and June 2001.  She 
determined that the service entrance and separation exams 
conducted in 1968 and 1972 had shown normal hearing.  The 
audiologist further determined that the tests conducted in 
1994, December 2000, and June 2001 showed hearing loss 
consistent with his current audiological exam.  She concluded 
that the veteran had bilateral sensorineural hearing loss of 
unknown etiology, since hearing was in the normal range on 
the service exit examination and the first evidence of 
hearing loss was apparent in the 1994 exam.  She also noted a 
diagnosis of bilateral constant subjective tinnitus of 
unknown etiology.

In January 2003, the veteran also underwent an ENT 
examination.  He reported that he had first become aware of a 
hearing problem when he had just gotten out of the service.  
He indicated that he simply put up with it at the time, and 
that he continued to take that attitude for many years.  He 
noted that he was exposed to quite a bit of small arms fire 
and artillery fire in Vietnam, and that he subsequently 
worked in a very noisy Teletype transmitting building after 
his return to the States, while still on active duty.  He 
stated that he worked as a retailer in auto and truck parts 
after service, and that this was not particularly noisy.  The 
examining ENT specialist found that the veteran's audiogram 
in December 2002 showed a pattern of sensorineural hearing 
loss beginning in the mid frequencies to a moderate degree in 
the right ear, and progressing to a severe degree in the 
higher frequencies.  The examiner also found that there was 
very minimal low frequency elevation of threshold for the 
left ear, but that the pattern was otherwise very similar for 
both ears.  The examiner concluded that this pattern 
implicated at least a component of noise-induced hearing 
loss, but that it was most likely the case that he had either 
a superimposed presbycusis, a hereditary tendency to 
premature hearing deterioration, or some unacknowledged but 
significant civilian noise exposure.  

In his report, the examiner explained that it was accepted 
medical opinion that noise-induced hearing loss does not 
progress once the exposure to noise ceases, and that 
presbycusis can superimpose its pattern on that of noise-
induced hearing loss.  The examiner determined that the 
veteran's separation physical examination scores stood 
squarely in conflict with his claim that he had sustained 
hearing loss as a result of noise exposure in service.  He 
concluded that the veteran probably had sustained some sort 
of noise-induced hearing loss, but that it was not likely 
that it was sustained during military service.  The examiner 
further concluded that he could not refute the claim that the 
veteran experienced tinnitus, and that tinnitus was 
considered valid even in people with normal hearing.  He 
noted that the veteran had failed to mention any such 
symptoms or to provide documentation of the symptoms.  He 
further noted, however, that "a slightly more liberal 
opinion can be expressed that tinnitus for this individual 
could, as likely as not, be related to acoustic trauma 
sustained during military service."

The RO subsequently issued a letter to the veteran and his 
representative, advising them that the results of his recent 
VA examinations were going to be considered in adjudicating 
his claim.  The RO noted that they were being provided a 
period of 60 days in which to submit additional evidence or 
argument regarding the claim.

In January 2003, the veteran's accredited representative 
submitted an Appellant's Brief in support of the veteran's 
claim.  Thereafter, in March 2003, the veteran submitted an 
additional statement in which he asserted that he did not 
undergo audiometric examination at separation.  He explained 
that he did answer a few questions as to his hearing, but 
that no testing was done.  He indicated that, if his service 
medical records contained the results of an audiometric test, 
those results must have been based upon the answers to those 
questions.

II.  Legal Analysis

A.  Preliminary matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act, Public Law No. 106-
475, 114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"). 

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC issued 
in January 2001, and the text of the November 2000 letter to 
the veteran, the Board believes that the appellant has been 
given ample notice of the information and/or medical evidence 
necessary to substantiate his claim.  Likewise, he has also 
been given notice that VA has a duty to assist him in 
obtaining any evidence that may be relevant to this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  In this regard, the 
Board notes the text of the November 2000 letter in which the 
RO advised the veteran that VA would assist him by obtaining 
medical records and other evidence that he adequately 
identifies.  In that letter, the RO also advised the veteran 
of what type of evidence was necessary to substantiate his 
claim.

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  The 
Board believes that the RO has obtained all relevant medical 
records that the veteran sufficiently identified.  
Furthermore, the RO provided the veteran with an ENT and 
audiological examination.  

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in undertaking more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  Similarly, as no other obtainable 
evidence has been indicated by the veteran, development by 
the Board would serve no useful purpose.  For the same 
reasons, the Board concludes that any defect in meeting the 
technical requirements of the VCAA is nonprejudicial and 
harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Service connection for bilateral hearing loss

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if such is 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As an initial matter, the Board finds that the preponderance 
of the competent and probative evidence establishes that the 
veteran has a current bilateral hearing loss disability, as 
defined by the provisions of 38 C.F.R. § 3.385.  We believe 
this conclusion to be consistent with the results of the VA 
audiological evaluation conducted in December 2002, as they 
were interpreted by the VA audiologist who conducted the 
examination, and by the ENT specialist who reviewed the 
results of that test the following month.  We also believe 
this conclusion to be consistent with the results of 
audiological examinations conducted in November 1994, 
December 2000, and June 2001, as those results were 
interpreted by the VA audiologist in the report she signed in 
January 2003.  Therefore, the Board will focus our remaining 
analysis on the question of whether the veteran's current 
bilateral hearing loss was incurred in or aggravated by 
service.

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against granting the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  In essence, we find that his 
bilateral hearing loss disability was not incurred in or 
aggravated by service, nor did it manifest to a compensable 
degree within one year of separation from service.

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the report of the VA ENT 
specialist who examined the veteran in January 2003.  The 
examiner acknowledged that there was probably a noise-induced 
component to the veteran's bilateral hearing loss disability, 
but concluded that it was not related to noise exposure from 
his military service.  In support of this finding, the 
examiner noted that it was accepted medical opinion that 
noise-induced hearing loss does not progress once exposure to 
the noise ceases.  Thus, because the veteran's separation 
examination in 1972 revealed no defects in his hearing, the 
examiner determined that the veteran's current bilateral 
hearing loss disability was not likely to be related to his 
military service.

The Board recognizes that, in her December 2002 report, the 
VA audiologist described the veteran's hearing loss 
disability as being consistent with the type of noise 
exposure he described as having occurred in service.  
However, in her subsequent report signed in January 2003, 
that audiologist noted that she had reviewed the reports of 
his 1968 entrance examination and his 1972 service separation 
examination.  She found that these reports were normal, and 
that the etiology of his current bilateral hearing loss 
disability was unknown.  Thus, the Board believes the 
findings of this VA audiologist to be consistent with the 
conclusions of the ENT specialist.

The Board has also considered the opinion of the private 
audiologist who examined the veteran in December 2000.  
However, although the audiologist appears to be alluding in 
his report to a possible relationship between the veteran's 
hearing loss disability and his military service, the Board 
notes that there is no indication that the audiologist had 
access to the veteran's documented medical history, including 
his service medical records.  For this reason, we find his 
conclusion to be less probative than the opinion of the VA 
ENT specialist.

The Board has also considered the veteran's recent contention 
that he did not in fact undergo audiometric testing during 
his separation physical.  While the Board does not question 
the sincerity of the veteran's assertion, we note that his 
separation examination occurred approximately thirty-one 
years ago, and that there are, in fact, specific audiometric 
test results noted in the report of that examination.  
Therefore, with respect to the issue of whether that testing 
actually occurred, the Board believes that the 
contemporaneous recordings contained in that report are more 
reliable and probative then the veteran's recollections over 
thirty years later.

The Board notes that we appreciate the veteran's effort and 
his sincerity in testifying at the Travel Board hearing 
before the undersigned.  However, while he may sincerely 
believe that his current bilateral hearing loss disability is 
the result of noise exposure in service, lay persons are not 
considered competent to offer medical opinions, and testimony 
to that effect does not provide a basis upon which to 
establish service connection.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As explained by the VA ENT specialist, 
the report of the veteran's service separation examination 
establishes that he did not display any evidence of a hearing 
loss disability in audiometric testing at that time.  
Therefore, the ENT specialist concluded that his current 
bilateral hearing loss disability is not likely to be related 
to his military service.

The Board has also considered the report of the veteran's 
June 2001 outpatient examination in which it was noted that 
the veteran's hearing loss had a noise-induced component and 
that he had a history of noise exposure during service.  
However, the Court has specifically held that "[e]vidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence' . 
. . ."  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In this 
instance, the Board believes that the examining audiologist 
was clearly repeating the veteran's own report of his medical 
history, and not providing her own medical opinion as to the 
etiology of his hearing loss based upon an independent 
evaluation.  For this reason, we find this report to be of no 
probative value.

In summary, the Board concludes that the that the 
preponderance of the evidence is against finding that the 
veteran's bilateral hearing loss disability was incurred in 
or aggravated by service.  The benefit sought on appeal must 
accordingly be denied.


C.  Service connection for tinnitus

The veteran is also seeking entitlement to service connection 
for tinnitus.  He essentially contends that developed 
tinnitus as a result of exposure to loud noise in service.

Having reviewed the complete record, Board finds that there 
is an approximate balance of positive and negative evidence 
regarding the issue of whether the veteran's current 
bilateral tinnitus was incurred in service.  On one hand, 
there is no evidence of the veteran having complained of 
tinnitus in service, and no evidence of the veteran having 
been diagnosed with tinnitus in service.  There is also no 
evidence of the veteran having been diagnosed with or having 
complained of tinnitus for approximately twenty-eight years 
after his separation from service.  Furthermore, the VA 
audiologist apparently determined in her report signed in 
January 2003 that the etiology of the veteran's tinnitus was 
unknown, since audiometric testing was normal at separation.  
On the other hand, however, the ENT specialist who examined 
the veteran in January 2003 noted that tinnitus was a 
subjective disability that could not be confirmed by 
examination or audiometric testing.  The examiner also 
acknowledged that it had been known to exist even in 
individuals who have been shown to have normal hearing, which 
was the case at the time of the veteran's separation from 
service.  For this reason, the examiner essentially concluded 
that it was at least as likely as not that tinnitus could 
have been sustained as a result of acoustic trauma in 
service.

In light of the aforementioned evidence, the Board finds that 
the credible and probative evidence is in relative equipoise 
as to whether the veteran's tinnitus was incurred in service.  
Resolving reasonable doubt in favor of the veteran, the Board 
finds that service connection is warranted for tinnitus.  
This benefit sought on appeal may accordingly be granted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

